Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 1 of 8 PageID #: 141




                      EXHIBIT 1
         Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 2 of 8 PageID #: 142


Stephen Quezada

From: Stephen Quezada
Sent: Thursday, August 12, 2021 1:45 PM
To: Michael Moates
Subject: RE: [EXTERNAL] Emails
Attachments: Confidential Release Agreement (Moates v. LSC) (Final 8.12.2021) 4819-6394-5718
                                              v.l.pdf




Michael,


Attached for your review and signature is the agreement. Please let me know if you have any questions.


Thanks.




Stephen Quezada
Counsel
Tel 713.986.7215 | Fax713.730.5985 | squezada@grayreed.com
1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
grayreed.com | Connect with mean Linkedln


Board Certified - Labor & Employment Law
Texas Board of Legal Specialization



       GRAY REED.
CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
this communication by anyone other than the named recipients) is strictly prohibited.




From: Michael Moates <michaelsmoates@gmail.com>
Sent: Thursday, August 12, 2021 10:54 AM
To: Stephen Quezada <squezada@grayreed.com>
Subject: Re: [EXTERNAL] Emails


Awesome! I look forward to seeing it.


If you need anything further let me know.

Sent from my iPhone


Michael Moates, RBT, CPI
Doctor of Education Student | Fielding Graduate University
Master of Arts in Interdisciplinary Studies Student | Liberty University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 \ mmoates(a),einail. fielding.. edu
      Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 3 of 8 PageID #: 143
"Yesterday is not ours to recover but tomorrow is ours to win or lose." - President Lyndon B. Johnson


"When I was a baby child, good and bad was just a game, many years and many triumphs, they proved
to me they not the same"




       On Aug 11,2021,at 7:48 PM, Stephen Quezada <squezada(a>grayreed.com> wrote:



       Michael,


       The supplemental release will be noted in the first release.




       Stephen Quezada
       Counsel
       Tel 713.986.7215 | Fax 713.730.5985 | squezadaORravreed.com
       1300 Post Oak Blvd, Suite 2000 | Houston, TX 77056
       gravreed.com I Connect with me on Linkedln


       Board Certified - Labor & Employment Law
       Texas Board of Legal Specialization


       <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>


       CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
       intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
       contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
       this communication by anyone other than the named recipient(s) is strictly prohibited.




       From: Michael Moates <michaelsmoates@Rmail.com>
       Sent: Wednesday, August 11, 2021 6:14 PM
       To: Stephen Q.uezada <squezada@Rrayreed.com>
       Subject: Re: [EXTERNAL] Emails


       I have one more quick request I'm sure you were probably going to do but just to cover bases.


       Saying I have the right to sign the second contract at the conclusion of the class will be in the
       first contract?

       Michael Moates, MA, QMHP-T, RBT, CPI
       Doctor of Education Student | Fielding Graduate University
       Senior Member, Civil Air Patrol, US Air Force Auxiliary
       State of Texas Commissioned Notary Public
       (817) 999-7534 | mmoates(%email.fieldine.edu

       Z-n TQ Safe Zone
       ACADEMIC lsre9S8RffWE?gB8gB@
Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 4 of 8 PageID #: 144




      On Aug 11, 2021, at 5:29 PM, Stephen Quezada <squezada(%grayreed.com>
      wrote:


      Michael,


      I reviewed your emails regarding the THECB and DOJ with LSC. I believe we can resolve
      this matter provided that we release any such claims associated with those complaints,
      have your further agreement to waive any recovery that may be associated with those
      filings, and have a promise from you that there are no other claims pending. Please let
      me know if this is acceptable.




      Stephen Quezada
      Counsel
      Tel 713^86^215 | Fax 713^305985 | squezada(a)Rrayreed.com
      1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
      grayreed.com I Connect with me on Linkedln


      Board Certified - Labor & Employment Law
      Texas Board of Legal Specialization
      <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
      CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information
      which is
      intended only for the named recipient(s) and may be legally privileged. If you have received this communication in
      error, please
      contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the
      contents of
      this communication by anyone other than the named recipients) is strictly prohibited.




       From: Michael Moates <michaelsmoates@gmail.com>
      Sent: Wednesday, August 11, 2021 12:54 PM
      To: Stephen Quezada <squezada@Rrayreed.com>
       Subject: Re: [EXTERNAL] Emails


      Understood. Thank you. That was my biggest concern. I have no problem with
      you guys doing what you need to do and I totally respect that. I just think we
      finally have a good solution and didn't want to miss out on that.


       Thank you for your time and due diligence.
       Michael Moates, MA, QMHP-T, RBT, CPI
       Doctor of Education Student | Fielding Graduate University
       Senior Member, Civil Air Patrol, US Air Force Auxiliary
       State of Texas Commissioned Notary Public
       (817) 999-7534 | mmoates(%email.fielding.edu

       L(S TQ Safe Zone
       ACADEMIC I Freedom Advocate
Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 5 of 8 PageID #: 145




            On Aug 11, 2021, at 12:45 PM, Stephen Quezada
            <squezada(%grayreed.com> wrote:


            Hi, Michael,


            As I stated in my prior email, I needed to look into the additional
            complaints. I do not anticipate those being a problem, but I have been
            in and out of meetings all morning. I will take a look and be in touch.I
            think that we are close to giving a final OK, but just need to do some
            due diligence. I can tell you this, the current proposed terms are not
            going to be yanked off the table at 5pm.

            Stephen Quezada
            Counsel
            Tel 713^986^215 | Fax 713^7305985 | squezada(SRrayreed.com
            1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
            Rrayreed.com | Connect with mean Linkedln


            Board Certified - Labor & Employment Law
            Texas Board of Legal Specialization
            <logo_a83735f8-80ca-4a7b-81ad-3201a2d49899.jpg>
            CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute
            confidential information which is
            intended only for the named recipient(s) and may be legally privileged. If you have received this
            communication in error, please
            contact the sender immediately. Any disclosure, copying, distribution or the taking of any action
            concerning the contents of
            this communication by anyone other than the named recipient(s) is strictly prohibited.


             From: Michael Moates <michaelsmoates@gmail.com>
             Sent: Wednesday, August 11, 2021 12:37 PM
            To: Stephen Q.uezada <squezada@Rrayreed.com>
             Subject: Re: [EXTERNAL] Emails


             Stephen,


             Just to clarify. Now that I have said I'll accept the offer based on
             our phone conversation are we still trying to rush to get this done
             by 5 ? Or is there some wiggle room?

             Sent from my iPhone


             Michael Moates, RBT, CPI
             Doctor of Education Student \ Fielding Graduate University
             Master of Arts in Interdisciplinary Studies Student \ Liberty'
             University
             Senior Member, Civil Air Patrol, US Air Force Auxiliary
                                                             4
Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 6 of 8 PageID #: 146

            State of Texas Commissioned Notary Public
            (817) 999-7534 \ mmoa{es(a),email. fielding, edn


             Yesterday is not ours to recover but tomorrow is ours to win or
            lose." - President Lyndon B. Johnson


            "When I was a baby child, good and bad was just a game,
            many years and many triumphs, they proved to me they not
            the same"




                    On Aug 11, 2021, at 10:10 AM, Michael Moates
                    <michaelsmoates(%gmail.com> wrote:

                    For all the complaints, it was the text of the petition
                    facts. Again, I'm not even sure that I submitted it
                    now. I do remember looking at the website though.

                    Sent from my iPhone


                    MichaelMoates,RBT, CPI
                    Doctor of Education Student \ Fielding Graduate
                    University
                    Master of Arts in Interdisciplinary Studies Student
                    Liberty University
                    Senior Member, Civil Air Patrol, US Air
                    Force Auxiliary
                    State of Texas Commissioned Notary Public
                    (817) 999-7534 \ mmoates(a),email.fieldms-edu


                    "Yesterday is not ours to recover but tomorrow is
                    ours to win or lose. " - President Lyndon B.
                    Johns on


                    "When I was a baby child, good and bad was
                    just a game, many years and many triumphs,
                    they proved to me they not the same"




                            On Aug 11, 2021, at 9:49 AM,
                            Stephen Quezada
                            <sguezada(%grayreed,com> wrote:
Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 7 of 8 PageID #: 147

                        Can you send me what you submitted
                        to the DOJ?

                        Stephen Quezada
                        Counsel
                        Tel713.986.7215 |
                        Fax 713J305985. | squezada@Rravreed.co
                        m
                        1300 Post Oak Blvd., Suite 2000 | Houston,
                        TX 77056
                        grayreed.xom | Connect with me on
                        Linkedln


                        Board Certified - Labor & Employment Law
                        Texas Board of Legal Specialization
                        <logo_a83735f8-80ca-4a7b-81 ad-
                        3201a2d49899.jpg>

                        CONFIDENTIALITY NOTICE: This electronic
                        transmission and any attachments constitute
                        confidential information which is
                        intended only for the named recipients) and may be
                        legally privileged. If you have received this
                        communication in error, please
                        contact the sender immediately. Any disclosure,
                        copying, distribution or the taking of any action
                        concerning the contents of
                        this communication by anyone other than the named
                        recipient(s) is strictly prohibited.


                        From: Michael
                        <michaelsmoates@gmail.com>
                        Sent: Tuesday, August 10, 2021 5:41
                        PM
                        To: Stephen Quezada
                        <squezada@Rravreed.com>
                        Subject: [EXTERNAL] Emails


                        Hello:

                        So I am about to send you three
                        emails. I also made a mistake today.
                        The two emails I read to you were
                        from the same person at the Higher
                        Education Coordinating Board. I can
                        confirm they have closed out the
                        case.


                        I have no documentation from the
                        DOJ and to be honest I am
                        wondering if I even filed a complain
                        there or just used that to try to get
                        help. I'm not sure. How would you
                         like to proceed? I have no case
                        number or anything.
     °? a" ^    1^ Rl   3 s
                        (B        ^liri? s&
glli '5^                             s " s- § s
                                  S<S.
                                  "0
                                       ; 5 - 5 a         n
   (D                                                   13-
                                  ;§;?1^<
                |i u    S 3-      ^ :-; 5
                                  i-n S S-               p
ni   3w         3 p               Lu h TO                re
3 *< *=•                          *-0-'~

           ai   co S.             ?'§'D
s=?s       U)
        03 SU   ^-1                           a,        10
(D                      3'51'
Sim
       (Q a-
          Qi
                j:<it
                3 .a
                        II    3   Hi
                                              I:
                                             •§
                                                        10
    3^
I" ^*<          </) •             1|X        s          jro
                                             •s^        1(/1
<0   r-h-'O     9 5 §a             a
                                       £?    s?
     .?3S       35                  ^ s-     5-    Oq
     *< M s       (fl
                  (fl.^                      "i'
                                             ^     p \73
                        11s                             loo
     -o ^ ~_                                 ^3
     ^ *< (Q            (n'
     Q *< o       r
     < ro o             0
     ro M a.
     2:35 i             ^                               ID
                                                        1-X3
                                                        11-i
                                                               Case 4:21-cv-00631-SDJ-KPJ Document 8-1 Filed 09/10/21 Page 8 of 8 PageID #: 148
